Citation Nr: 1647189	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hydrocele.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for a skin disability of the left thigh.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1992 to October 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board acknowledges that the issues of increased ratings for a lumbosacral strain, right ankle disability, and entitlement to a total disability rating by reason of individual unemployability (TDIU) have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

In September 2011 letter submitted to the RO, the Veteran requested that these matters be expedited.  The Board notes that an exact duplicate of the letter received at the RO in September 2011 was received by the Board in June 2014, unaccompanied by any indication by the Veteran that he wished to file an advanced on the docket (AOD) motion before the Board.  Given the above, the Board does not construe his submission of the duplicate statement as a motion to advance his appeal on the Board's docket.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

These claims were last adjudicated in a November 2012 statement of the case.  Subsequently VA and non-VA records, and Social Security administrative evidence were associated with the record.  However, that evidence has not been considered in a supplemental statement of the case, and no waiver of initial Agency of Original Jurisdiction review is of record.  38 C.F.R. § 19.31 (2015).  The Veteran did not respond to an October 2016 letter informing him of the right to waive the initial AOJ review of this additional evidence.  Therefore, the Board must remand the additional evidence for consideration by the Agency of Original Jurisdiction.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim, with consideration of all evidence of record, to specifically include evidence associated with the record after the issuance of the November 2012 statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



